DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 09/22/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hungerford et al. (U.S. Patent No. 5,567,120).
Regarding claim 1, Hungerford discloses:
A clamp (51) for pinching a flexible tube (T) to control fluid flow therethrough, said clamp (51) comprising: (Col. 4, lines 56-67)
a first body (41) defining a hollow for receiving said tube T (Col. 4, lines 31-55; see Figure 2)
a second body (56) mounted on said first body (41) and movable relatively thereto into a configuration wherein said tube (T) is compressed (Col. 5, lines 1-25; see Figure 2)
an electrical circuit (outer 56, 61, 62, 64, 65) mounted on one of said first (41) and second bodies, said circuit (outer 56, 61, 62, 64, 65) comprising: (Col. 5, lines 36-67)
a switch (outer 56, 64, 65) operating between said first (41) and second (56) bodies for opening and closing said circuit (outer 56, 61, 62, 64, 65) in response to said configuration (Col. 5, lines 36-67)
an electrically actuated signal generator mounted on one of said first (41) and second bodies, said signal generator being actuated when said circuit (outer 56, 61, 62, 64, 65) is closed (Col. 7, lines 30-62)
a power supply (C) mounted on one of said first (41) and second bodies for supplying power to said signal generator (Col. 6, lines 19-34)
Regarding claim 3, Hungerford discloses:
wherein said signal generator comprises a light source (Col. 7, lines 59-62)
Regarding claim 9, Hungerford discloses:
wherein said switch (outer 56, 64, 65) comprises:
a first electrical contact (64) mounted on said first body 41 (Col. 5, lines 53-67)
a second electrical contact (outer 56) mounted on said second body 56 (Col. 5, lines 53-67)
wherein said second electrical contact (outer 56) engages said first electrical contact (64), thereby closing said circuit (outer 56, 61, 62, 64, 65), when said second body (56) is moved relatively to said first body (41) into said configuration compressing said tube T (Col. 5, lines 53-67)
Regarding claim 10, Hungerford discloses:
wherein said switch (outer 56, 64, 65) comprises a momentary switch (outer 56, 64, 65) mounted on one of said first (41) and second (56) bodies, said momentary switch (outer 56, 64, 65) being thrown by engagement between said switch (outer 56, 64, 65) and one of said first and second (56) bodies when said second body (56) is moved relatively to said first body (41) into said configuration compressing said tube T (Col. 5, lines 53-67)

wherein said momentary switch (outer 56, 64, 65) is a push to make type switch (outer 56, 64, 65) (Col. 5, lines 53-67)
Regarding claim 13, Hungerford discloses:
wherein said signal generator is selected from the group consisting of a light source, a noise source, a haptic feedback generator and combinations thereof (Col. 7, lines 59-62)
Regarding claim 14, Hungerford discloses:
wherein said first body (41) comprises:
a housing (41) defining an elongate channel comprising two sidewalls connected to one another by a back wall (52), said tube (T) being received within said channel (Col. 4, lines 56-67)
wherein said second body (56) comprises:
a roller (56) movable within said channel between a first position distant from said back wall (52) to a second position proximate to said back wall (52), said tube (T) being positioned between said roller (56) and said back wall (52), said roller (56) being in said configuration compressing said tube (T) against said back wall (52) when moved to said second position proximate to said back wall 52 (see Figure 2)
Regarding claim 15, Hungerford discloses:
wherein said switch (outer 56, 64, 65) comprises:
first and second electrical contacts (64, 65) mounted on said housing 41 (Col. 5, lines 53-67)
a third electrical contact (outer 56) mounted on said roller 56 (Col. 5, lines 53-67)
wherein said third electrical contact (outer 56) engages said first and second electrical contacts (64, 65), thereby closing said circuit (outer 56, 61, 62, 64, 65), when said roller (56) is moved relatively to said housing (41) into said configuration compressing said tube T (Col. 5, lines 53-67)

wherein said switch (outer 56, 64, 65) comprises a momentary switch (outer 56, 64, 65) mounted on said housing (41), said roller (56) engaging said momentary switch (outer 56, 64, 65) when moved into said configuration compressing said tube (T) against said back wall 52 (Col. 5, lines 53-67)
Regarding claims 1, 14, and 17, Hungerford discloses:
A clamp (51) for pinching a flexible tube (T) to control fluid flow therethrough, said clamp (51) comprising: (Col. 4, lines 56-67)
a first body (41) defining a hollow for receiving said tube T (Col. 4, lines 31-55; see Figure 2)
a second body (56) mounted on said first body (41) and movable relatively thereto into a configuration wherein said tube (T) is compressed (Col. 5, lines 1-25; see Figure 2)
an electrical circuit (outer 56, 61, 62, 64, 65) mounted on one of said first (41) and second bodies, said circuit (outer 56, 61, 62, 64, 65) comprising: (Col. 5, lines 36-67)
a switch (outer 56, 61, 62) operating between said first (41) and second (56) bodies for opening and closing said circuit (outer 56, 61, 62, 64, 65) in response to said configuration (Col. 5, lines 36-67)
an electrically actuated signal generator mounted on one of said first (41) and second bodies, said signal generator being actuated when said circuit (outer 56, 61, 62, 64, 65) is closed (Col. 7, lines 30-62)
a power supply (C) mounted on one of said first (41) and second bodies for supplying power to said signal generator (Col. 6, lines 19-34)
wherein said first body (41) comprises:
a housing (41) defining an elongate channel comprising two sidewalls connected to one another by a back wall (52), said tube (T) being received within said channel  (Col. 4, lines 56-67)
wherein said second body (56) comprises:
a roller (56) movable within said channel between a first position distant from said back wall (52) to a second position proximate to said back wall (52), said tube (T) being positioned between said roller (56) and said back wall (52), said roller (56) being in said configuration compressing said tube (T) against said back wall (52) when moved to said second position proximate to said back wall 52 (see Figure 2)
wherein said switch (outer 56, 61, 62) comprises a momentary switch (outer 56, 61, 62) mounted on said housing (41), said roller (56) engaging said momentary switch (outer 56, 61, 62) when moved away from said configuration compressing said tube (T) against said back wall 52 (Col. 5, lines 36-52
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hungerford in view of Lee (U.S. 2018/0245699).
Regarding claim 2, Hungerford discloses the invention as essentially claimed, but fails to disclose wherein said power supply comprises an electrical battery.
Lee teaches a pinch valve comprising a power supply comprising an electrical battery (see paragraph 0151).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hungerford to provide wherein said power supply comprises an electrical battery. Doing so would provide a rechargeable and replaceable power source (see paragraph 0151), as recognized by Lee.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hungerford in view of Matthiesen (U.S. 2012/0298891).
Regarding claim 4, Hungerford discloses the invention as essentially claimed, but fails to disclose wherein said light source comprises a light emitting diode.
Matthiesen teaches a tube constrictor sensor wherein a light source comprises a light emitting diode (see paragraph 0010).
.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hungerford in view of Ueda et al. (U.S. 2014/0100526).
Regarding claims 5 and 6, Hungerford discloses the invention as essentially claimed, but fails to disclose wherein said signal generator comprises a noise source; wherein said noise source comprises a buzzer.
Ueda teaches an infusion pump with a signal generator wherein said signal generator comprises a noise source 3009 (see paragraph 0238); wherein said noise source comprises a buzzer 3009 (see paragraph 0238).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hungerford to provide wherein said signal generator comprises a noise source; wherein said noise source comprises a buzzer, as taught by Ueda. Doing so would allow the signal to be heard in a location distant from the signal generator.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hungerford in view of Wilt et al. (U.S. 2017/0326282).
Regarding claims 7 and 8, Hungerford discloses the invention as essentially claimed, but fails to disclose wherein said signal generator comprises a haptic feedback generator; wherein said haptic feedback generator comprises a vibratory motor.
Wilt teaches a signal generator wherein said signal generator comprises a haptic feedback generator (see paragraph 0841); wherein said haptic feedback generator comprises a vibratory motor (see paragraph 0841).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hungerford to provide wherein said signal generator comprises a .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hungerford.
Regarding claim 12, Hungerford discloses the invention as essentially claimed, but fails to disclose wherein said momentary switch is a push to break type switch.
Hungerford teaches a momentary switch (outer 56, 64, 65) is a push to break type switch (outer 56, 64, 65) (Col. 5, lines 36-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hungerford to provide wherein said momentary switch is a push to break type switch, as taught by Hungerford. Doing so would provide an alternative switching mechanism which would provide the predictable result of indicating a change in the tube flow due to the location of the roller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753